EXHIBIT B
DocuSign Envelope ID: 50CFE144-BF40-4C7A-B8F7-242A6ECFA2A1

DS

ge

Statement of Work No. 1

THIS STATEMENT OF WORK (this “Statement of Work”) is dated effective as of
November 27, 2018 (the “Effective Date”) and is entered into by and between SAGE
FULFILLMENT, LLC, an Oregon limited liability company (“Seller”) and EARTH
ANIMAL VENTURES, Inc., a Delaware corporation (“Purchaser”; together with Seller,
collectively sometimes the “parties”, individually each a “party”). This Statement of Work
incorporates the terms of that that certain Master Supply Agreement between the parties dated
November 13, 2018. In the event of any inconsistency between the terms of this Statement of
Work and the terms of the Agreement, the terms of the Agreement shall in all cases govern and
control.

1. Description of Products:
1.1 Metered applicator for an over the counter packaged proprietary strain

with certificate of analysis full spectrum cannabinoid oil transdermal gel with “uptake” delivery.

1.2 All labelling, branding and packaging shall be provided by Purchaser to Seller Freight on
Board (F.O.B.) destination (i.e., destination point) to Seller’s loading dock for Seller’s packaging
and delivery of the Products pursuant to the terms set forth in the Agreement and a Product
Order. All such labelling, branding and packaging shall be provided to Seller timely by
Purchaser pursuant to an agreed upon Product Order.

2. Pricing: Purchaser shall order a minimum of 400,000 units annually commencing on the
Effective Date at (a) $11.25 for 2 mg. units, and (b) $18.50 for 10 mg. units. Without affecting
the foregoing requirement of a total unit order minimum of 400,000 annually, Purchaser shall
order no less than 40,000 units in every calendar quarter beginning January 1, 2019 during the
Term and any extension thereof.

3. Product Standards: Product standards shall be agreed to in a Product Order.

4 Delivery: Each calendar month based on a production schedule as set forth in a Product Order.
Purchaser has advanced $125,000.00 to Seller to assist Seller in building the capacity necessary
to comply with this Agreement. Upon execution of this Statement of Work, purchaser will
advance an additional $125,000.00 to Seller. Said $250,000.00 advance shall be a credit in favor
of Purchaser and shall be applied to reduce Purchaser’s payments due to Seller over 6 months
beginning May 2019. Seller shall also provide a credit in the amount of $62,500.00 payable pro
rata over the same period. The total credit shall be allocated to amounts due to Seller as follows:
for the months of May 2019 through and including October 2019, $52,083.33 per month. Any
credit not used in the month to which it is allocated shall carry over and be deducted from future
amounts due to Seller until the entire credit is depleted.

5. Exclusivity: Purchaser shall exclusively purchase all Products from Seller. Seller shall supply
such Products exclusively to Purchaser provided that Purchaser meets the minimum Product
order commitments set forth in Section 2 hereof.
DocuSign Envelope ID: 50CFE144-BF40-4C7A-B8F7-242A6ECFA2A1

 

 

19

IN WITNESS WHEREOPF, the parties entered into this Agreement effective as of the Effective
Date.

SELLER:

SAGE FULFILLMENT, LLC

DocuSigned by:

By:Jepeud Colaote 11/27/2018 12:23:23 PM PST
Richzrb@atafiore, Chief Executive Officer

PURCHASER:
EARTH ANIMAL VENTURES, LLC

By:

 

Name: Stewart Shanley

 

Title:

 
